Citation Nr: 1103449	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the need for regular aid and attendance.

3.  Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to November 1946.  
He died on December [redacted], 2005.  The appellant is his surviving 
spouse.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Louisville, 
Kentucky.  

In June 2009, the Board remanded these claims to the RO via the 
Appeals Management Center in Washington, D.C.

The appellant and her daughter testified in support of these 
claims during hearings held in July 2007, before a Hearing 
Officer at the RO; and in June 2009 and September 2010, before 
the undersigned Veterans Law Judges in Washington, D.C. and at 
the RO, respectively.  The Veterans Law Judges who conducted the 
June 2009 and September 2010 hearings are signatories to this 
decision.  38 C.F.R. § 20.707 (2010).

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  At her hearing on September 13, 2010, prior to the 
promulgation of a decision in the appeal, the appellant withdrew 
her appeals on the claims of entitlement to DIC benefits based on 
the need for regular aid and attendance and entitlement to 
Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35.

2.  The Veteran died on December [redacted], 2005; the immediate cause of 
his death was sepsis due to end-stage renal disease; other 
significant conditions contributing to his death, but not 
resulting in the underlying cause thereof included congestive 
heart failure and atrial fibrillation.

3.  At the time of his death, the Veteran was service connected 
for posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; multiple penetrating wounds, Muscle Group XVII, 
moderate, left, rated as 20 percent disabling; and scars, left 
buttock, rated as 0 percent disabling.

4.  A service-connected disability, PTSD, contributed to the 
cause of the Veteran's death by aiding or lending assistance to 
the production thereof.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of 
entitlement to DIC benefits based on the need for regular aid and 
attendance are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal on the claim of 
entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The Veteran's death was due to a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Death Benefits Based on the Need for Aid and Attendance or on 
Account of Being Housebound and Dependents' Educational 
Assistance

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative at a 
hearing before the Board.  38 C.F.R. § 20.204 (2010).

On September 13, 2010 during her most recent hearing and prior to 
the promulgation of a decision in this case, the appellant 
testified that she wanted to withdraw her appeal on the claims of 
entitlement to death benefits based on the need for regular aid 
and attendance and entitlement to Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35.  
Therefore, with regard to such claims, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on such claims and they must be dismissed.

II.  Service Connection-Cause of Death

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.  

B.  Analysis

The appellant claims entitlement to DIC benefits based on her 
status as a surviving spouse of a Veteran who died from a disease 
to which a service-connected disability contributed.

DIC benefits may be paid to a veteran's surviving spouse when a 
veteran dies of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  A veteran's death will be considered as having 
been due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory cause 
of death. 38 C.F.R. § 3.312 (2010).  The principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
one must consider whether there may be a reasonable basis for 
holding that a service-connected condition was of such severity 
as to have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to hold 
that a service-connected condition accelerated death unless such 
condition affected a vital organ and was itself of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

The Veteran was awarded a Purple Heart Medal and a Combat 
Infantryman Badge, among other decorations, in connection with 
his participation in combat during World War II.  At the time of 
his death, service connection was in effect for PTSD, rated 50 
percent disabling, multiple penetrating wounds, Muscle Group 
XVII, moderate, left, rated 20 percent disabling; and scars, left 
buttock, rated 0 percent disabling.

The Veteran died on December [redacted], 2005.  According to the death 
certificate, the immediate cause of his death was sepsis due to 
end-stage renal disease.  Other significant conditions 
contributing to his death, but not resulting in the underlying 
cause thereof, included congestive heart failure and atrial 
fibrillation.

In statements during the course of this appeal and in their 
hearing testimony the appellant and her daughter contended that 
the service-connected PTSD and residuals of shrapnel wounds, 
including pain, contributed to the development of hypertension 
early in his life, which, in turn, affected his kidneys and 
exacerbated his renal and vascular disease, leading to his death 
from end-stage renal disease.  They point to an opinion from the 
Veteran's physician of 27 years.

According to private medical documents of record, the Veteran 
developed hypertension in his 50s, approximately 15 years prior 
to April 1989.  Beginning in 1991, physicians, including C.M. 
Rhodes, M.D., discovered other cardiac abnormalities, including 
mild atheromatous disease and stenosis in the left carotid 
artery.  In 1995, a physician associated the Veteran's labile 
hypertension with diffuse atherosclerosis and significant right 
renal artery stenosis.  

From 1995 to the time of his death, the Veteran frequently 
received cardiac treatment and developed renal failure, which 
physicians attributed to bilateral hypertensive and 
atherosclerotic renal vascular disease, necessitating dialysis.  
Following a 1995 balloon angioplasty, and despite being on 
hypertension medication, the Veteran's systolic blood pressure 
remained uncontrolled.  As a result, physicians discussed the 
possibility of another renal angiogram.  The Veteran died before 
the procedure could be undertaken.  

In 1996, the Veteran underwent a comprehensive mental health 
evaluation at a VA facility for the purpose of obtaining 
medications there.  At the time, he had been prescribed 
antidepressant and antianxiety medication.  The Veteran continued 
to obtain the medication from his private primary care physician.  

According to a report of VA examination conducted in December 
2003, the Veteran never sought treatment, other than medication, 
for mental health issues.  The appellant, who was present at the 
examination, commented that she believed that the Veteran thought 
that doing so would show weakness and he was too proud to ask for 
help and did not want to be called crazy.  

During the examination, the Veteran reported that, approximately 
two years after discharge from service, he had been laid off from 
a job with the railroad.  He was offered another job with the 
railroad, but after touring the work area, which was noisy and 
involved riveting, he turned it down to avoid the stress 
associated with the noise.  The examiner noted that, from the 
Veteran's description, the noise might have reminded him of 
gunshots and incoming fire experienced during World War II.  
Based on the Veteran's reported history of mental health 
difficulties, beginning at this point, a comprehensive 
evaluation, and a review of the claims file, the VA examiner 
diagnosed PTSD, characterized the PTSD problems as significant 
and severe, and indicated that PTSD symptoms and depression had 
been evident for some time, including during working years.   

Two medical professionals have discussed whether these symptoms 
played a role in the Veteran's death: a VA psychiatrist and Dr. 
Rhodes.  In December 2005, Dr. Rhodes noted that the Veteran died 
of end-stage renal disease secondary to hypertension and opined 
that the PTSD played a role in that death by exacerbating the 
hypertension.  He did not offer rationale to support this 
opinion.

In February 2010, the VA psychiatric concluded that not likely 
that the disabilities listed on the death certificate were caused 
by or the result of the Veteran's military service.  He based 
this opinion on the following findings: (1) In July 1995, the 
Veteran's labile hypertension was associated with diffuse 
atherosclerosis and significant right renal artery stenosis; (2) 
after a balloon angioplasty, the Veteran's blood pressure was 
easily controlled; (3) the Veteran's renal failure was later 
attributed to bilateral atherosclerotic renal disease and 
idiopathic glomerulonephritis was not ruled out; (4) although 
there was some research associating PTSD with hyperfunctioning of 
the central noradrenergic system, the Veteran did not have 
symptoms suggesting uncontrolled PTSD affecting his psychosocial 
functioning; (5) other than the report of VA examination 
conducted in 2003, the record contains no other mention of PTSD; 
(6) sepsis was a common complication of hemodyalysis and 
congestive heart failure and might be multifactorial and 
precipitate atrial fibrillation; and (7) the Veteran had multiple 
medical conditions complicated by other significant medical 
comorbities, which led to his demise. 

In September 2010, Dr. Rhodes responded to the VA psychiatrist's 
opinion by elaborating on his own previous opinion.  He disputed 
the VA physician's finding that the Veteran's hypertension was 
controlled after 1995, noted that his systolic blood pressure 
remained uncontrolled following renal intervention, and submitted 
clinical notes in his possession, which supported this argument.  
He noted that it was well known that PTSD was associated with 
hyperfunction of the central noradrenergic system and, based on 
that, opined that, in the Veteran's case, PTSD exacerbated his 
hypertension and was a contributing factor in the disease process 
that led to his death.

The Board must assess the credibility and weight to be attached 
to medical opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Provided these opinions include adequate statements of 
reasons or bases, the Board may favor one opinion over another.  
Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion 
by a health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the reasoning 
employed to support the conclusion and the extent to which the 
physician reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

A medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the VA physician's opinion less 
evidentiary weight than Dr. Rhodes' opinion as it is based, in 
part, on inaccurate findings and fails to address the 
relationship between the Veteran's death and PTSD on a 
contributory basis.  More specifically, as Dr. Rhodes' pointed 
out in his most recent opinion, clinical evidence disputes the 
finding that the Veteran's hypertension remained controlled after 
his 1995 cardiac procedure.  In addition, although there was no 
mention of PTSD, other than on the 2003 VA examination, the 2003 
examination report shows that the Veteran had experienced PTSD 
for many years, but had avoided treatment.  The Veteran was 
service connected for PTSD and there is no indication in the 
record that this diagnosis was erroneous.

Dr. Rhodes' opinion is based on an accurate history and provides 
reasons for its conclusions.  The evidence is at least in 
equipoise on the question of whether service connected disability 
contributed to the Veteran's death.  Resolving reasonable doubt 
in the appellant's favor, service connection for the cause of the 
Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2002).











							(CONTINUED ON NEXT PAGE)
ORDER

The appeal on the claim of entitlement to DIC based on the need 
for regular aid and attendance is dismissed.

The appeal on the claim of entitlement to Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 is 
dismissed.

Service connection for the cause of the Veteran's death is 
granted.




____________________________                   
___________________________
               MARK D. HINDIN                             
KATHLEEN K. GALLAGHER
               Veterans Law Judge                                    
Veterans Law Judge 
          Board of Veterans' Appeals                       Board 
of Veterans' Appeals




		
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


